    8:20-cr-00038-RFR-SMB Doc # 24 Filed: 06/17/20 Page 1 of 3 - Page ID # 42

                                                                                        I       FILED
                                                                                        U.,S. DISTRICT COURT
                                                                                      DISTRICT or NEBf?ASI{/\
                         IN THE UNITED STATES DISTRJCT COURT
                             FOR THE DISTRJCT OF NEBRASKA                             ZU2D JUN 17 PH ~: 05
UNITED STATES OF AMERJCA,                                               8:20CR38      OFFICE OF THE CLERK
                       Plaintiff,                           SUPERSEDING INDICTMENT
                                                              18 U.S.C. § 11 l(a)(l) & (b)
        vs.                                                    18 U.S.C. § 924(c)(l)(A)
                                                                 18 U.S.C. § 922(g)(l)
JACOB A. BRUN                                                    18 U.S.C. § 924(a)(2)
                                                                 21 U.S.C. § 84l(a)(l)
                       Defendants.                                21 U.S.C. § 844(a)




        The Grand Jury charges that

                                             COUNTI

        On or about December 19, 2019, in the District of Nebraska, JACOB A. BRUN, defendant

herein, did knowingly and feloniously assault, resist, oppose, impede, intimidate, and interfere

with Victim 1, a Task Force Officer with the Federal Bureau of Investigation, while Victim 1 was

engaged in the performance of his official duties. It is further alleged that the defendant did the

act or acts with a deadly or dangerous weapon.

        In violation of Title 18, United States Code, Section 11 l(a)(l) and (b).

                                             COUNT II

        On or about December 19, 2019, in the District of Nebraska, JACOB A. BRUN, defendant

herein, did knowingly possess a firearm, that is, a .380 caliber Taurus handgun, in furtherance of

a crime of violence for which they may be prosecuted in a court of the United States, that is, assault

with a deadly weapon on a federal officer, in violation of Title 18, United States Code, Section

11 l(a)(l) and (b).

       In violation of Title 18, United States Code, Section 924(c)(l)(A).
    8:20-cr-00038-RFR-SMB Doc # 24 Filed: 06/17/20 Page 2 of 3 - Page ID # 43




                                            COUNT III

       On or about December 19, 2019, in the District of Nebraska, JACOB A. BRUN, defendant

herein, knowing he had previously been convicted of a crime punishable by imprisonment for a

term exceeding one year, to wit: on or about November 8, 2018, in the District Court of Douglas

County, Possession of a Controlled Substance, a felony, did knowingly possess in and affecting

interstate commerce, a firearm, that is a .380 caliber Taurus handgun, said firearm having been

transported in interstate commerce.

       In violation of Title 18, United States Code, Sections 922(g)( l) and 924(a)(2).

                                            COUNT IV

       Between or about July 1, 2019 and December 19, 2019, in the District of Nebraska,

Defendant JACOB A. BRUN did knowingly and intentionally distribute a mixture or substance

containing methamphetamine, a controlled substance.

       In violation of Title 21, United States Code, Section 841(a)(l) and Title 21, United States

Code, Section 84l(b)(l).

                                            COUNTY

       On or about December 19, 2019, in the District of Nebraska, the defendant, Jacob Brun,

knowingly and intentionally possessed Clonazepam, a Schedule IV controlled substance.

All in violation of Title 21, United States Code, Section 844(a).



                                           COUNT VI

       On or about December 19, 2019, in the District of Nebraska, JACOB A. BRUN, defendant

herein, did knowingly possess a firearm, that is, a shotgun and a .3 80 caliber Taurus handgun, in

furtherance of a drug trafficking crime for which he may be prosecuted in a court of the United




                                                 2
   8:20-cr-00038-RFR-SMB Doc # 24 Filed: 06/17/20 Page 3 of 3 - Page ID # 44




States, that is, possession of a controlled substance with intent to distribute, in violation of Title

_21, United States Code, Section 841(a)(l) and (b)(l).

       In violation of Title 18, United States Code, Section 924(c)(l)(A).




                                                      A TRUE BILL.
                                                         , a




                                                     r ~PE:"RSOJf



       The·United States of America requests that trial of this case be held in Omaha, Nebraska,
pursuant to the rules of this Court.




                                                  Lesley A.
                                                  Assistant United States Attorney




                                                 3
